Mr. Walter A. Paulson, II Friday, Eldredge  Clark 2000 First Commercial Bldg. 400 West Capitol Little Rock, AR 72201-3493
Dear Mr. Paulson:
This is in response to your request for my review and approval, pursuant to A.C.A. § 20-25-101 et seq. (Repl. 1992), of a proposed agreement between the Cities of Cabot and Jacksonville regarding the expansion of the services of Rebsamen Regional Medical Center into the Cabot area.
My review and approval of the proposed agreement is not, in my opinion, required under A.C.A. § 25-20-104 (1992 Repl.), as the agreement appears to be more in the nature of a contract for services, as opposed to an agreement for a joint or cooperative undertaking within the meaning of the Interlocal Cooperation Act.See Op. Nos. 92-180 and 93-298. As this office has previously noted, the Interlocal Cooperation Act contemplates the joint exercise of governmental powers, privileges or authority through cooperative action in order to make the most efficient use of those powers. See Op. Att'y Gen. 92-180, citing A.C.A. §§25-20-102 and -104. The proposed agreement between the Cities of Cabot and Jacksonville does not appear to provide for or contemplate such joint or cooperative action.
While A.C.A. § 25-20-108 (Repl. 1992) specifically contemplates contracts between and among public agencies for the performance of "any governmental service, activity, or undertaking," my approval of such contracts is not required.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh